Case 3:19-cv-00665-BEN-NLS Document 25 Filed 08/25/20 PageID.476 Page 1 of 2




                  UNITED STATES COURT OF APPEALS
                                                                  FILED
                          FOR THE NINTH CIRCUIT
                                                                  AUG 25 2020
                                                                 MOLLY C. DWYER, CLERK
                                                                  U.S. COURT OF APPEALS




 JAMES RUTHERFORD, an individual,            No. 20-55878

              Plaintiff - Appellant,
                                             D.C. No. 3:19-cv-00665-BEN-NLS
   v.                                        U.S. District Court for Southern
                                             California, San Diego
 JC RESORTS, LLC, a Delaware
 limited liability company,                  TIME SCHEDULE ORDER

              Defendant - Appellee.



The parties shall meet the following time schedule.

Tue., September 1, 2020       Appellant's Mediation Questionnaire due. If your
                              registration for Appellate CM/ECF is confirmed after
                              this date, the Mediation Questionnaire is due within
                              one day of receiving the email from PACER
                              confirming your registration.
Fri., October 23, 2020        Appellant's opening brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.
Mon., November 23, 2020 Appellee's answering brief and excerpts of record
                        shall be served and filed pursuant to FRAP 31 and
                        9th Cir. R. 31-2.1.

The optional appellant's reply brief shall be filed and served within 21 days of
service of the appellee's brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.
Case 3:19-cv-00665-BEN-NLS Document 25 Filed 08/25/20 PageID.477 Page 2 of 2

                                         FOR THE COURT:

                                         MOLLY C. DWYER
                                         CLERK OF COURT

                                         By: John Brendan Sigel
                                         Deputy Clerk
                                         Ninth Circuit Rule 27-7
